  Case: 2:21-cv-00796-JLG-EPD Doc #: 5 Filed: 03/10/21 Page: 1 of 6 PAGEID #: 69




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

DARRELL LAMONT BELL,
                                         CASE NO. 2:21-CV-796
        Petitioner,                      JUDGE JAMES L. GRAHAM
                                         Magistrate Judge Elizabeth P. Deavers
        v.

WARDEN, CHILLICOTHE
CORRECTIONAL INSTITUTION,

        Respondent.

                              REPORT AND RECOMMENDATION

        Petitioner, a state prisoner, has filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. This case has been referred to the Undersigned pursuant to 28 U.S.C. § 636(b)

and Columbus’ General Order 14-1 regarding assignments and references to United States

Magistrate Judges.

        This matter is before the Court on its own motion under Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts (“Rule 4”). Pursuant to Rule 4, the Court

conducts a preliminary review to determine whether “it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief . . .” If it does so appear, the petition

must be dismissed. Id. Applying this standard, it is RECOMMENDED that this action be

TRANSFERRED to the United States Court of Appeals for the Sixth Circuit as successive.

                                          I. BACKGROUND

        Petitioner challenges his June 2000 convictions after a jury trial in the Franklin County

Court of Common Pleas on murder, attempted murder, and having a weapon while under

disability. The Ohio Tenth District Court of Appeals summarized the facts and procedural

history of the case:

                                                    1
Case: 2:21-cv-00796-JLG-EPD Doc #: 5 Filed: 03/10/21 Page: 2 of 6 PAGEID #: 70




    {¶ 2} In 1999, appellant was convicted of the stipulated lesser-included offense of
    murder of Nyomi Conley; the stipulated lesser-included offense of attempted
    murder of Mark Newton; and one count of having a weapon under a disability.
    Although the indictment contained a death penalty specification and three firearm
    specifications, appellant was not convicted of the same. Appellant was sentenced
    to serve an aggregate sentence of 26 years to life. Appellant filed a direct appeal,
    and this court affirmed. State v. Bell, 10th Dist. No. 00AP-739 (Mar. 30, 2001).
    Appellant filed a petition for postconviction relief in 2001. The trial court denied
    the same. Appellant appealed, but the appeal was dismissed for failure to
    prosecute as appellant did not file a brief. Appellant filed an application to reopen
    his appeal in 2003. This court denied the same.

    {¶ 3} On April 4, 2019, appellant filed a “motion to vacate and set aside the
    judgment and sentence pursuant to civil rule 60(B)(5) fraud upon the court.” State
    of Ohio, plaintiff-appellee, filed a memorandum contra, and appellant filed a
    memorandum in opposition to the state's memorandum contra on May 6, 2019.

    {¶ 4} The trial court construed the motion as a petition for postconviction relief.
    On August 20, 2019, the court denied the motion because it was untimely and
    barred by res judicata. The court further noted, citing R.C. 2953.23(A)(1)(b), that
    nothing in the record indicated appellant was unavoidably prevented from
    discovering information which was the basis of this motion and there was nothing
    within appellant's motion that supported by clear and convincing evidence that,
    but for the constitutional error, no reasonable fact finder would have found the
    petitioner guilty of the offense for which he was convicted.

    ***

    {¶ 5} Appellant appeals and assigns the following five assignments of error for
    our review:

    [I.] Does a trial court abuse its discretion where it is charged with the question of
    whether there was probable cause for putting the accused on trial, and whether the
    indictment was fair on its face to the court to which it was returned?

    [II.] Does a trial court abuse its discretion where it is charged with the question of
    whether there was probable cause for putting the accused on trial, where the
    defendant is facing the death penalty?

    [III.] The trial court commits plain error and abuses its discretion when convicting
    a defendant of attempted felony murder when felony murder, alternatively,
    involves an inadvertent homicide resulting from the commission of a felony of
    violence. By definition, therefore, a felony murder charge requires both a felony
    of violence and an unintended death.




                                              2
  Case: 2:21-cv-00796-JLG-EPD Doc #: 5 Filed: 03/10/21 Page: 3 of 6 PAGEID #: 71




       [IV.] The Ohio Supreme Court has established in criminal cases that under the
       doctrine of cumulative error, “a conviction will be reversed when the cumulative
       effect of errors in a trial deprives a defendant of a fair trial.

       [V.] Where successive prosecutions are at stake, the double jeopardy guarantee
       serves “a constitutional policy of finality for the defendant's benefit.

       (Sic passim.)

State v. Bell, 10th Dist. No. 19AP-627, 2020 WL 1814835, at *1 (Ohio Ct. App. Apr. 9, 2020).

On April 9, 2020, the appellate court affirmed the trial court’s judgment. Id. On October 27,

2020, the Ohio Supreme Court declined to accept jurisdiction of the appeal. State v. Bell, 160

Ohio St.3d 1441 (Ohio 2020).

       On February 24, 2021, Petitioner filed this pro se habeas corpus petition. He asserts that

there was insufficient evidence and no probable cause to support death penalty charges (claims

one and two); that his convictions should be reversed on the basis of cumulative error (claim

three); that the state appellate court violated Ohio’s appellate rules and Ohio law (claims four

and five ); that insufficient evidence supports his conviction on attempted murder (claim six);

that his convictions violate the Double Jeopardy Clause (claim seven); and that the Ohio

Constitution grants the Ohio Supreme Court supervisory power to review the appellate court’s

decision (claim eight).

       However, this is not Petitioner’s first federal habeas corpus petition. On December 23,

2002, Petitioner filed his first federal habeas corpus petition pursuant to 28 U.S.C. § 2254

challenging these same convictions. On February 27, 2004, Judgment was entered dismissing

that action. Bell v. Brigano, Case No. 2:12-cv-1275400 (S.D. Ohio Oct. 20, 2016). Thus, this

action involves a successive, or second, habeas corpus petition.




                                                 3
  Case: 2:21-cv-00796-JLG-EPD Doc #: 5 Filed: 03/10/21 Page: 4 of 6 PAGEID #: 72




                                 II. SUCCESSIVE PETITIONS

       28 U.S.C. § 2244(b)(3)(A) provides that before a second or successive petition for a writ

of habeas corpus can be filed in the district court, the applicant shall move in the appropriate

circuit court of appeals for an order authorizing the district court to consider the application.

       Under the Antiterrorism and Effective Death Penalty Act (AEDPA), a district court does

not have jurisdiction to entertain a successive post-conviction motion or petition for writ of

habeas corpus in the absence of an order from the court of appeals authorizing the filing of such

successive motion or petition. Burton v. Stewart, 549 U.S. 147, 152-53 (2007). Unless the court

of appeals has given approval for the filing of a second or successive petition, a district court in

the Sixth Circuit must transfer the petition to the United States Court of Appeals for the Sixth

Circuit. In re Sims, 111 F.3d 45, 47 (6th Cir. 1997) (per curiam ). Under § 2244(b)(3)(A), only

a circuit court of appeals has the power to authorize the filing of a successive petition for writ of

habeas corpus. Id.

       That being the case, this Court is without jurisdiction to entertain a second or successive

§ 2254 petition unless authorized by the Court of Appeals for the Sixth Circuit. The Sixth

Circuit, in turn, will issue this certification only if Petitioner succeeds in making a prima facie

showing either that the claim sought to be asserted relies on a new rule of constitutional law

made retroactive by the United States Supreme Court to cases on collateral review; or that the

factual predicate for the claim could not have been discovered previously through the exercise of

diligence, and these facts, if proven, would establish by clear and convincing evidence that, but

for the constitutional error, no reasonable factfinder would have found the applicant guilty. 28

U.S.C. § 2244(b)(2).




                                                  4
  Case: 2:21-cv-00796-JLG-EPD Doc #: 5 Filed: 03/10/21 Page: 5 of 6 PAGEID #: 73




        The Sixth Circuit described the proper procedure for addressing a second or successive

petition filed in the district court without § 2244(b)(3)(A) authorization in In re Sims:

        [W]hen a prisoner has sought § 2244(b)(3)(A) permission from the district court,
        or when a second or successive petition for habeas corpus relief or § 2255 motion
        is filed in the district court without § 2244(b)(3) authorization from this court, the
        district court shall transfer the document to this court pursuant to 28 U.S.C. §
        1631.

Id. at 47.

                                        III. DISPOSITION

        Accordingly, it is RECOMMENDED that this action be TRANSFERRED to the

United States Court of Appeals for the Sixth Circuit as successive.

                                     Procedure on Objections

        If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

        The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision

of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The parties are further



                                                  5
  Case: 2:21-cv-00796-JLG-EPD Doc #: 5 Filed: 03/10/21 Page: 6 of 6 PAGEID #: 74




advised that, if they intend to file an appeal of any adverse decision, they may submit arguments

in any objections filed, regarding whether a certificate of appealability should issue.



                                                      _s/ Elizabeth A. Preston Deavers__
                                                      Elizabeth A. Preston Deavers
                                                      United States Magistrate Judge




                                                 6
